NOTE: This order is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                          2009-3114

                                      DORIS ANN HALL,

                                                       Petitioner,

                                               v.

                         MERIT SYSTEMS PROTECTION BOARD,

                                                       Respondent.

     Petition for review of the Merit Systems Protection Board in DC0752080544-1-1.

                                         ON MOTION

Before LINN, Circuit Judge.

                                          ORDER

       The Department of Homeland Security (DHS) moves to reform the official caption

to designate the Merit Systems Protection Board as respondent. DHS also moves for an

extension of time to file its response brief. Doris Ann Hall moves for an extension of time

to respond to the agency's motion to reform the official caption.

       Hall filed an appeal alleging that DHS constructively discharged her from her

position as a human resource specialist. The Board concluded that it did not have

jurisdiction over Hall's claim, finding that she had not made nonfrivolous arguments in

support of her claim that she involuntarily retired.

       Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent

when the Board's decision concerns the procedure or jurisdiction of the Board. In this
case, the Board dismissed the appeal for lack of jurisdiction. Thus, the Board is the

proper respondent in this petition for review.

         Accordingly,

         IT IS ORDERED THAT:

               The motion to reform the official caption is granted. The revised official

caption is reflected above.

               The Board should calculate its brief due date from the date of filing of this

order.

                DHS's motion for an extension of time is denied as moot.

                Hall's motion for an extension of time is denied.

                                                     FOR THE COURT


         APR 21 2009
                                                     /s/ Jan Horbaly
            Date                                     Jan Horbaly
                                                                                            FILED
                                                     Clerk                         U.S. COURT OF APPEALS FOR
                                                                                      THE FEDERAL CIRCUIT
cc:      Doris Ann Hall
         Devin A. Wolak, Esq.                                                         APR 2 1 2009
         Stephanie Conley, Esq. (copy of Hall's informal brief enclosed)
                                                                                        .11th HOW/Ai
                                                                                            CLERK
s20




2009-3114                                        2